DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/ Amendments
The arguments/amendments, dated 3/10/2021, have overcome:
The rejection of claim(s) 1-13, 16-28 based on nonstatutory double patenting.
The objections to claim(s) 2 and 17.
 The rejection of claim(s) 3-4, 15, 18-19, 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The rejection of claim(s) 1, 5-11, 14-15 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Pollock et al. (US 2010/0256737 A1 – as previously cited).
The rejection of claim(s) 1-4, 8-20, 23-30 under 35 U.S.C. 102(a)(2) based on Hofferberth et al. (US 2020/0368017 A1 – as previously cited).  
The rejection of claim(s) 1, 3, 8-12, 14-16, 18, 20, 23-27, 29-30 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Vesely (US 2008/0004696 A1 – as previously cited).
The aforementioned objections/ rejections have been withdrawn.
Terminal Disclaimer
The terminal disclaimer(s) filed on 3/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent nos. 10,893,962 and 10,702, 407 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 4-16, 19-34 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Within claim 1, lines 6-7: Applicant claims, “an initial state that is less than 5 millimeters”; Examiner can not find support within the originally filed disclosure for the initial delivery state being as large as 15 millimeters.  Examiner can only find support for the initial state being less than 8Fr or less than 5Fr, nor is it clear that the stent is capable of being delivered within lumen of a child if it’s initial delivery state is as large as 15 millimeters.  Claim(s) 4-13, 31, which depend from claim 1, inherit all the problems associated with claim 1.
Within claim 14, line 5: Applicant claims, “an initial state that is less than 5 millimeters”; Examiner can not find support within the originally filed disclosure for the initial delivery state being as large as 15 millimeters.  Examiner can only find support for the initial state being less than 8Fr or less than 5Fr, nor is it clear that the stent is capable of being delivered within lumen of a child if it’s initial delivery state is as large as 15 millimeters.  Claim(s) 15, 32, which depend from claim 14, inherit all the problems associated with claim 14.
Within claim 16, lines 6-7: Applicant claims, “an initial state that is less than 5 millimeters”; Examiner can not find support within the originally filed disclosure for the initial delivery state being as 
Within claim 29, line 5: Applicant claims, “an initial state that is less than 5 millimeters”; Examiner can not find support within the originally filed disclosure for the initial delivery state being as large as 15 millimeters.  Examiner can only find support for the initial state being less than 8Fr or less than 5Fr, nor is it clear that the stent is capable of being delivered within lumen of a child if it’s initial delivery state is as large as 15 millimeters.  Claim(s) 30, 34, which depend from claim 29, inherit all the problems associated with claim 29.
Within claim 31, lines 1-2: Applicant claims, “the second cross-section is greater than double the first cross-section and less than fifteen times the first cross-section”; Examiner can not find support within the originally filed disclosure for the entirety of the claimed range of diameter ratios between the first and second cross section.  Examiner can only find a few specific dimensions at the various cross-sections but nothing that would support the entirety of the claimed range.
Within claim 32, lines 1-2: Applicant claims, “the second cross-section is greater than double the first cross-section and less than fifteen times the first cross-section”; Examiner can not find support within the originally filed disclosure for the entirety of the claimed range of diameter ratios between the first and second cross section.  Examiner can only find a few specific dimensions at the various cross-sections but nothing that would support the entirety of the claimed range.
Within claim 33, lines 1-2: Applicant claims, “the second cross-section is greater than double the first cross-section and less than fifteen times the first cross-section”; Examiner can not find support within the originally filed disclosure for the entirety of the claimed range of diameter ratios between the 
Within claim 34, lines 1-2: Applicant claims, “the second cross-section is greater than double the first cross-section and less than fifteen times the first cross-section”; Examiner can not find support within the originally filed disclosure for the entirety of the claimed range of diameter ratios between the first and second cross section.  Examiner can only find a few specific dimensions at the various cross-sections but nothing that would support the entirety of the claimed range.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-12, 14-16, 20, 23-27, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely (US 2008/0004696 A1 – as previously cited) in view of Melnick et al. (US 9072604 B1).
Vesely discloses the invention substantially as claimed.  Specifically, Vesely discloses a catheter (delivered and deployed by catheter based tools) insertable and re-expandable growth stent/ valve (valve assembly 10), as can be seen in figs. 1-14, comprising:
an elongated stent frame (base member 100) with a plurality of frame struts (elongate members 122, 124) each extending continuously from a proximal end region (first end 112) of said stent frame (base member 100) to a distal end region (second end) of said stent frame (base member 100) (paragraphs [0032]), adjacent frame struts (elongate members 122, 124) defining and enclosing intermediate frame cells (diamonds bound by the elongate members 122, 124) and intersecting to form 
the stent/ valve (valve assembly 10) is capable of being re-expanded via a subsequent introduction of a dilatation catheter (balloon) from the first expanded state (after initial balloon expansion) to a second stable expanded state (after subsequent balloon expansion) as the patient grows (paragraphs [0045, 0051]), said stent frame (base member 100) in the second expanded state (after subsequent balloon expansion) continuing to support the selected lumen and defining the internal channel with a second cross-section being larger than the first cross-section (after the patient has grown) (paragraphs [0045, 0051]).
The stent/ valve (valve assembly 10) is configured to be inserted into a child patient (paragraph [0051]).
The stent frame (base member 100) is made from stainless steel (paragraph [0035]).
The stent/ valve (valve assembly 10) is capable of being further re-expanded from the second stable expanded state (after subsequent balloon expansion) to a third stable expanded state (after subsequent balloon expansion) with a third cross-section as the patient grows (paragraph [0045, 0051-0052]), the third cross-section being larger than the second cross-section (after the patient has grown) (paragraphs [0045, 0051-0052]), the third (or subsequent) cross-section after the patient becomes an adult (paragraph [0052]).

The stent/ valve (valve assembly 10) including a plurality of leaflets (leaflets 22) providing a valvular function (paragraph [0029]).
However, Vesely does not disclose the initial state (unexpanded state with a first diameter) to be less than 5 mm.
Melnick et al. teaches a two component aortic valve replacement which is delivered using a transcatheter approach (column 3, lines 17-40).  The aortic valve replacement maybe delivered through (and therefore must be smaller than to fit in) an 8Fr or less delivery system (column 3, lines 17-40 and column 7, lines 9-19).  This lower delivery profile speeds up procedures and reduce complications (as they tend to be easier to navigate through the vascular anatomy) (column 3, lines 17-40).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the initial state (unexpanded state with a first diameter) of the stent/ valve (valve assembly 10), as disclosed by Vesely, fit within an 8Fr or less delivery system, as taught by Melnick et al., as both structures have similar structures (both include separately deployable stents and valves for treating a patients vasculature) and the lower delivery profile, as taught by Melnick et al., will likely have the same benefits (speeding up procedures and reducing complications) when used to delivery the stent/ valve (valve assembly 10), as disclosed by Vesely.
Claim(s) 6-7, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely (US 2008/0004696 A1 – as previously cited) as modified by Melnick et al. (US 9072604 B1) as applied to claim(s) 1, 8-12, 14-16, 20, 23-27, 29-30 above, and further in view of Emani et al. (US 2017/0014228 A1 – as previously cited).
 discloses the invention substantially as claimed, as discussed above.  However, Vesely as modified by Melnick et al. does not disclose the stent frame (base member 100) to include at least one end region being flared nor including a fluid impermeable covering.
Emani et al. teaches an expandable growth stent (stent valve device 100), as can be seen in figs. 2A-2D, for implantation in the pulmonary artery of a patient comprising an elongated stent frame (valve frame 130) (paragraphs [0015, 0038-0039]).  The elongated stent frame (valve frame 130) has: a plurality of frame struts (struts) extending continuously from a proximal end region (at the proximal/ upstream end 102) of said stent frame (valve frame 130) to a distal end region (at the distal/ downstream end 104) of said stent frame (valve frame 130) in a tubular shape (paragraph [0038]).  The stent frame (valve frame 130) including a fluid-impermeable covering (membrane 140) for preventing leaks (for substantially preventing leakage) due to tissue ingrowth (paragraph [0044]).  The distal end region (at the distal/ downstream end 104) of said stent frame (valve frame 130) maybe flared to appropriately attach to the pulmonary artery (paragraphs [0015, 0106]).  However, Emani et al. does not disclose the stent frame (valve frame 130) to include the frame struts, strut junctions, and frame cells as claimed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the flared end design, as taught by Emani et al., on the end of the stent frame (base member 100), as disclosed by Vesely as modified by Melnick et al., in order to improve the attachment to the pulmonary artery (in which both structures are implanted).  Additionally, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the fluid-impermeable covering (membrane 140), as taught by Emani et al., on the end of the stent frame (base member 100), as disclosed by Vesely as modified by Melnick et al., in order to for preventing leaks (for substantially preventing leakage) due to tissue ingrowth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA S PRESTON/Examiner, Art Unit 3774